                           UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION

UNITED STATES OF AMERICA                                ) DOCKET NO.: 5:14CR72
                                                        )
      v.                                                )
                                                        ) ORDER TO DISMISS THE INDICTMENT
[4] SALOMAN MALDONADO-GUILLEN                           )
                                                        )



           Leave of Court is hereby granted for the dismissal of the Bill of Indictment (as it relates to

  [4] SALOMAN MALDONADO-GUILLEN) in the above-captioned case without prejudice.

           The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

  Marshals Service and the United States Attorney's Office.

                                               Signed: October 28, 2019
